DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:
Should “Infinite impulse response” stand  for the abbreviation IIR (Kalman filter)?  Appropriate correction and/or explanation is required.
For the purpose of examination, the Examiner assumes the abbreviation IIR is infinite impulse response (Kalman filter).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Make et al. (US 2019/0245252 A1).
Regarding claim 1, Maki et al. discloses  an abnormality detection method of a power storage device, comprising the steps of: measuring a plurality of secondary batteries connected in series (Fig. 1) with a voltage monitor (Figs. 5-6); and comparing amounts of changes in voltages (Par. [026]) of the secondary batteries per unit time (Figs. 5-6, unit 0-12), so that a secondary battery with a poor correlation (Deviation) (Pars. [094]-[096]) among the plurality of secondary batteries is determined to be abnormal. 
Regarding claim 6, Maki et al. discloses a management device of a power storage device, the management device comprising an abnormality detection unit, wherein the power storage device comprises a plurality of secondary batteries connected in series (Fig. 1), wherein the abnormality detection unit (100) is configured to measure the plurality of secondary batteries with a voltage monitor, and wherein the abnormality detection unit (100) is configured to compare amounts of changes in voltages of the secondary batteries per unit time (Figs. 5-6), so that a secondary battery with a poor correlation among the plurality of secondary batteries is determined to be abnormal (Deviation) (Pars. [094]-[096]).  
Regarding claims 2, 7, Maki et al. discloses 2. the secondary battery is a lithium- ion secondary battery (Par. [003]).  
Regarding claims 3, 8, Maki et al. discloses a correlation between the amounts of changes in the voltages (Par. [094]) of the secondary batteries is normalized on the basis of a given secondary battery (Relative slope).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki et al. (US 2019/0245252 A1) in view of Naha et al. (US 2019/0120908 A1).
Regarding claims 4, 9, Maki et al. discloses a correlation (Par. [094]) between the amounts of changes in the voltages of the secondary batteries uses a reference parameter.
Regarding claims 5, 10, Maki et al. discloses every subject matter recited in the claim.
Maki et al. does not explicitly discloses obtained using an IIR filter.
Naha et al. discloses apparatus and methods for identifying abnormally in re-chargeable battery and further discloses parameters obtained using IIR (Kalman filter, Naha et al.’s par. [066]).  
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the Kalman filter as taught by Naha et al. into the system of Maki et al. because having such IIR obtained parameters is typical to process the signal and involves only routine experimental.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
August 1, 2022